Order filed June 4, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00317-CV
                                  ___________
                       CHRISTINE TELLEZ, Appellant
                                         V.
                      NICHOLAS RODRIGUEZ, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                     Trial Court Cause No. 541012101


                                     ORDER
      No reporter’s record has been filed in this case. The court reporter for County
Civil Court at Law No. 1 informed this court that appellant had not made
arrangements for payment for the reporter’s record. On May 1, 2019, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of that notice,
provided this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal by July 5, 2019.
If appellant fails to comply with this order, the court will dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM